DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed May 10, 2022 is acknowledged.  Claims 11-30 are pending in the application.  Claims 1-10 have been cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different parts share the same reference number for the following:  
Reference character “1” has been used to designate both alkaline solution (Figs. 1 and 2) and pressure vessel housing (Figure 3).  
Reference character “2” has been used to designate both recycled water and glycerine (Figs. 1 and 2) and hydraulic connections (Fig. 3).
Reference character “3” has been used to designate protein material of animal origin (Fig. 1), protein material of plant origin (Fig. 2), and sensor (Fig. 3).
Reference character “4” has been used to designate both stirred tank (Figs. 1 and 2) and electrode (Fig. 3).
Reference character “5” has been used to designate both hydrolysis reactor (Figs. 1 and 2) and rod (pipe) (Fig. 3).
Reference character “8” has been used to designate both protein destruction reactor (Fig. 1) and solid material (Fig. 2).
Reference character “9” has been used to designate both decontaminated bone meal (Fig. 1) and ultracentrifuge (Fig. 2).
Reference character “10” has been used to designate both ultracentrifuge (Fig. 1) and water and glycerine (Fig. 2).
Reference character “11” has been used to designate both water and glycerine to tank (Fig. 1) and acid solution (Fig. 2).
Reference character “12” has been used to designate both acid solution (Fig. 1) and acidification step (Fig. 2).
Reference character “13” has been used to designate both acidification step (Fig. 1) and hydrolysate drying (Fig. 2).
Reference character “14” has been used to designate both hydrolysate drying (Fig. 1) and finished product to packing (Fig. 2).
SEE ALSO the reference characters and corresponding descriptions in the instant specification (5/10/2022) at P6, L3-P8, L12.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different reference numbers represent the same part for the following:
Reference characters "10" (Fig. 1) and "9" (Fig. 2) have both been used to designate ultracentrifuge.  
Reference characters "11" (Fig. 1) and "10" (Fig. 2) have both been used to designate water and glycerine to tank.  
Reference characters "12" (Fig. 1) and "11" (Fig. 2) have both been used to designate acid solution.
Reference characters "13" (Fig. 1) and "12" (Fig. 2) have both been used to designate acidification step.
Reference characters "14" (Fig. 1) and "13" (Fig. 2) have both been used to designate hydrolysate drying.
Reference characters "15" (Fig. 1) and "14" (Fig. 2) have both been used to designate finished product to packing.
SEE ALSO the reference characters and corresponding descriptions in the instant specification (5/10/2022) at P6, L3-P7, L15.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 11 as shown in Figs. 1 and 2 does not appear in the instant specification.  See P6, L3-P7, L15 of the instant specification (5/10/2022).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification (5/10/2022):  
Hydrolysis – splitting of protein macromolecules into amino acids and peptides (P1, L13-14; and P2, L2-4).
Animal protein/protein materials of animal origin – protein materials originated from mammals and non-mammals (P4, bottom; and P5, L1-3).
Plant protein/protein materials of plant origin - protein materials originated from multi- or monocellular photosynthetic eukaryotes (P4, bottom; and P5, L4-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites “passing alternating electrical current through the material” at lines 6-7.  It is unclear what exactly “the material” at line 7 of the claim refers to.  It is uncertain if the recitation of “the material” at line 7 refers to “protein material” at lines 3 and 6 OR “alkali material” at lines 4-5.  Therefore, the scope of the claim is indefinite.
Claim 11 also recites “the insoluble components of protein-containing materials” at line 9.  It is unclear what is meant by this limitation.  The recitation of “the insoluble components of protein-containing materials” lacks antecedent basis.  Further, it is unclear if the recitation of “protein-containing materials” refers to the protein material recited at lines 3 and 6 of the claim, OR if the protein-containing material is a different, additional component.  Therefore, the scope of the claim is indefinite.
Claim 11 recites the limitation "the products of split animal or plant proteins" at line 10.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the scope of the claim is indefinite.
Claim 11 further recites “isolating products of splitting animal or plant protein molecules so that the split protein molecules have molecular weight of 260 KDa or less” at lines 11-12.  It is unclear what is intended by this limitation.  It is uncertain what the products of splitting animal or plant protein molecules and the split protein molecules refer to as recited in claim 11, and the recitation of the split protein molecules lacks antecedent basis.  Additionally, it is unclear exactly how they are obtained and where these components are isolated from (i.e., isolated from the aqueous supernatant, see lines 9-10).  Therefore, the scope of the claim is indefinite.
Claim 18 recites “A process for decontamination of bone meal from pathogenic protein agents by splitting protein materials as specified in claim 11, wherein in order to decontaminate bone meal, the separated insoluble material is treated in the protein splitting reactor.”  It is unclear what is intended by this limitation. The recitation of “for decontamination of bone meal from pathogenic protein agents by splitting protein materials” in the preamble of claim 18 is a statement of intended use, and it is unclear exactly how the process of claim 11 relates to the process of claim 18.  For instance, it is unclear if the bone meal recited in claim 18 is intended to be used as the protein material of claim 11 (see “protein material/materials” at lines 1, 3, and 6 of claim 11).  It is also uncertain how the method of claim 11 is applied to the bone meal in order to decontaminate it as recited in claim 18.  For instance, it is uncertain if the mixing, adjusting, splitting, separating, and/or isolating steps of claim 11 are required to be performed in claim 18 to prepare a decontaminated bone meal.  Additionally, it is unclear what is meant by “the separated insoluble material” in claim 18 and how it is produced.  It is unclear if “the separated insoluble material” refers to the “insoluble components” as recited at line 9 of claim 11, OR if the separated insoluble material in claim 18 is a separate, additional component.  Therefore, the scope of claim 18 is indefinite.
Claim 19 recites “the splitting is used to destroy gluten in a wheat meal” at line 2, and this claim depends upon claim 11.  It is unclear what is encompassed by this limitation and how it relates to the process of claim 11.  For instance, it is uncertain if the wheat meal of claim 19 is intended to be used as the protein material of claim 11 (see “protein material/materials” at lines 1, 3, and 6 of claim 11).  Therefore, the scope of the claim is indefinite.
Claim 20 depends upon claim 18 and has the same issues.  The recitation of “for decontamination of bone meal from pathogenic protein agents by splitting protein materials” in the preamble of claim 20 is a statement of intended use.  The body of claim 20 is not commensurate in scope with the preamble since there is no mention of decontamination of bone meal within the body of the claim.  Additionally, claim 20 recites “wherein the protein material is an animal by-product and the splitting occurs at 100⁰C - 160⁰C at a pressure of 1 – 6 bar for 30 – 120 minutes, and the separated insoluble bone material is treated in the protein splitting reactor at 100⁰C - 160⁰C at a pressure of 1 – 6 bar for 15 – 45 minutes” at lines 2-6. It is unclear exactly how the processes of claims 11 and 18 relate to the process of claim 20 or how the methods of claims 11 and 18 are applied to the animal by-product in order to decontaminate bone meal as required in claim 20.  For instance, it is uncertain if the mixing, adjusting, splitting, separating, and/or isolating steps of claim 11 are required to be performed in claim 20 to prepare a decontaminated bone meal.  Further, the recitation of “the separated insoluble bone material” at line 4 of claim 20 lacks antecedent basis.  It is unclear what is meant by this limitation and how it is produced.  It is unclear if “the separated insoluble bone material” of claim 20 refers to the “insoluble components” as recited at line 9 of claim 11, OR “separated insoluble material” as recited at line 3 of claim 18, OR if the separated insoluble bone material in claim 20 is a separate, additional component.  Therefore, the scope of claim 20 is indefinite.
Claim 26 recites “wherein a reaction time is 5 to 150 min”, and this claim depends upon claims 11 and 12.  It is unclear what the reaction time in claim 26 refers to.  For instance, it is uncertain if the claimed reaction time refers to the mixing, adjusting, splitting, separating, and/or isolating step(s) of claim 11.  Therefore, the scope of the claim is indefinite.
Claim 27 has the same issue as claim 26.  Claim 27 recites “wherein a reaction time is 5 to 150 min”, and this claim depends upon claims 11 and 13.  It is unclear what the reaction time in claim 27 refers to.  For instance, it is uncertain if the claimed reaction time refers to the mixing, adjusting, splitting, separating, and/or isolating step(s) of claim 11.  Therefore, the scope of the claim is indefinite.
Claim 28 has the same issue as claim 26.  Claim 28 recites “wherein a reaction time is 5 to 150 min”, and this claim depends upon claims 11 and 14.  It is unclear what the reaction time in claim 28 refers to.  For instance, it is uncertain if the claimed reaction time refers to the mixing, adjusting, splitting, separating, and/or isolating step(s) of claim 11.  Therefore, the scope of the claim is indefinite.
Claim 30 has the same issues as claim 18.  Claim 30 recites “A process for decontamination of bone meal from pathogenic protein agents by splitting protein materials as specified in claim 12, wherein in order to decontaminate bone meal, the separated insoluble material is treated in the protein splitting reactor.”  It is unclear what is intended by this limitation. The recitation of “for decontamination of bone meal from pathogenic protein agents by splitting protein materials” in the preamble of claim 30 is a statement of intended use, and it is unclear exactly how the processes of claims 11 and 12, which depends upon claim 11, relate to the process of claim 30.  For instance, it is unclear if the bone meal recited in claim 30 is intended to be used as the protein material of claim 11 (see “protein material/materials” at lines 1, 3, and 6 of claim 11).  It is also uncertain how the method of claim 11 is applied to the bone meal in order to decontaminate it as recited in claim 30.  For instance, it is uncertain if the mixing, adjusting, splitting, separating, and/or isolating steps of claim 11 are required to be performed in claim 30 to prepare a decontaminated bone meal.  Additionally, it is unclear what is meant by “the separated insoluble material” in claim 30 at line 3 and how it is produced.  It is unclear if “the separated insoluble material” refers to the “insoluble components” as recited at line 9 of claim 11, OR if the separated insoluble material in claim 30 is a separate, additional component.  Therefore, the scope of claim 30 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzapple et al. US 20040152881 (hereinafter “Holtzapple”) in view of Dai et al. CN 203057545 (hereinafter “Dai”) (refer to the corresponding machine translation).
Evidence is provided in Promega, “Amino Acid Structures, Codes, and Reference Information” (hereinafter “Promega”).  Promega is merely used to the show the molecular weights of the amino acids in Holtzapple.
With respect to claim 11, Holtzapple teaches a process of splitting proteins by hydrolyzing protein-rich materials from animal protein or plant protein sources (paragraphs [0005], [0008], [0070], and [0071]).
Regarding the limitation of mixing the protein material to a pourable suspension with water as recited in claim 11, Holtzapple teaches stirring water and protein material, and the mixture is a slurry (paragraphs [0008], [0073], and [0095]; and Fig. 6).
Regarding the limitation of adjusting pH of the suspension above pH 7 and below pH 10 by adding alkaline material as recited in claim 11, Holtzapple teaches an alkali is supplied to the slurry and the pH is alkaline, such as between 7 and 9.5 (Abstract; paragraphs [0008], [0072], [0095], [0096], [0337]-[0340], and [0345]; Fig. 36 and 37).   
Regarding the limitation of splitting of protein material in the suspension by passing alternating electrical current through the material, wherein said splitting occurs in a protein splitting reactor as recited in claim 11, Holtzapple teaches splitting the protein materials by heating the slurry in a reactor to hydrolyze the proteins in the slurry (Abstract; paragraphs [0005], [0008] and [0015]; and Fig. 6).  
However, Holtzapple does not expressly disclose passing alternating electrical current through the material.
Dai teaches an ohmic heating device used to process food materials (solid, semi-solid, and liquid).  The device applies alternating electrical current to the foodstuff to heat the materials (Abstract; and paragraphs [0001], [0002], [0005], and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Dai, to select an ohmic heating device as the heating reactor in the method of Holtzapple.  One of ordinary skill in the art would have been motivated to do so because Holtzapple and Dai similarly teach heating foodstuff materials, heating materials by the application of alternating electrical current was well known in the art before the effective filing date of the claimed invention as shown in Dai, Dai teaches ohmic heating provides a high quality product and retains nutritional components (paragraphs [0005] and [0007]), Holtzapple teaches the products are nutritious with high quality and stable during operating conditions (paragraphs [0253], [0278], and [0458]), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.
Regarding the limitation of separating the suspension with the split protein material into a sediment that contains the insoluble components of protein-containing materials and an aqueous supernatant in which the products of split animal or plant proteins are dissolved as recited in claim 11, Holtzapple teaches the liquid product is separated from the residual solid material by centrifugation, and the liquid product is rich in amino acids from hydrolysis (paragraphs [0008], [0072], [0073], [0076], [0094], [0095], and [0116]; and Fig. 6).
Regarding the limitation of isolating products of splitting animal or plant protein molecules so that the split protein molecules have molecular weights of 260 KDa or less as recited in claim 11, Holtzapple teaches the liquid product rich in amino acids is concentrated and dried (paragraphs [0073], [0076], and [0094]-[0097]; and Fig. 6).  As evidenced by Promega, the average molecular weight of an amino acid is 110 Da (P2-P6).

With respect to claim 12, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein the pourable suspension has a concentration of 5-50% by mass of protein material as recited in claim 12, Holtzapple teaches the concentration of protein containing material in the slurry is 60-80 g of material/L of slurry (6-8%) or 100 g of material/L of slurry (10%) (paragraph [0072] and Table 1). 

With respect to claim 13, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein the pourable suspension has a pH in a range of 7.5-9, adjusted by adding alkaline material as recited in claim 13, Holtzapple teaches an alkali is supplied to the slurry and the pH is alkaline, such as between 7 and 9.5 and encompasses the presently claimed range (Abstract; paragraphs [0008], [0072], [0095], [0096], [0337]-[0340], and [0345]; Fig. 36 and 37).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 14, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein splitting occurs in a temperature range of 35⁰C to 160⁰C at a pressure of 1-6 bar as recited in claim 14, Holtzapple teaches hydrolysis occurs at a temperature range of up to about 100⁰C (about 115⁰C), which overlaps the presently claimed temperature range, and no pressurizing vessel is required (pressure of 1 bar) (paragraphs [0072], [0078], [0080], and [0230]; P3-P4, Tables 1 and 2; and Fig. 18 and 22).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	

With respect to claim 15, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein a reaction time of said splitting of protein material is 5 to 150 min as recited in claim 15, Holtzapple teaches the time for protein hydrolysis is 5 to 150 minutes (paragraphs [0072], [0080], [0089], [0188], and [0230]; P3-P4, Tables 1 and 2; Fig. 4, 5, 21, and 22).

With respect to claim 16, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein splitting is carried out in a continuous mode as recited in claim 16, Holtzapple teaches continuous protein hydrolysis (paragraph [0356]).

With respect to claim 17, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein the protein splitting reactor is an ohmic heater as recited in claim 17, modified Holtzapple teaches this limitation since Dai is relied upon for the teaching of the ohmic heating device as shown above in claim 11 (Dai: Abstract; and paragraphs [0001], [0002], [0005], and [0024]).

With respect to claim 18, Holtzapple teaches a process for destroying prions (pathogenic protein agents) in protein containing materials including bone meal by hydrolyzing the proteins (paragraphs [0005], [0008], [0070], [0083], [0259], [0289], [0290], [0295], [0296], and [0302]; and P23-P24, Table 56).  Modified Holtzapple is also relied upon for the teaching of the process of splitting protein materials of claim 11 and has been addressed above.
Regarding the limitation of wherein in order to decontaminate bone meal, the separated insoluble material is treated in the protein splitting reactor as recited in claim 18, Holtzapple teaches the solid residue is separated from the liquid product, and the solid material may be subjected to further processes such as drying (sterilization) in the reactor (paragraphs [0008], [0095], [0116], [0119], [0271], [0272], [0274], [0278], and [0290]; and Fig. 6).

With respect to claim 20, modified Holtzapple is relied upon for the teaching of the process of claim 18 and has been addressed above.
Regarding the limitation of wherein the protein material is an animal by-product and the splitting occurs at 100⁰C - 160⁰C at a pressure of 1 – 6 bar for 30 – 120 minutes as recited in claim 20, Holtzapple teaches the source of protein used in the method comprises animal by-products and hydrolysis occurs from 5 to 150 minutes at a temperature range of up to about 100⁰C (about 115⁰C) in a reactor without using a pressurizing vessel (pressure of 1 bar) (paragraphs [0070]-[0072], [0078], [0080], [0089], [0090], [0095], [0188], [0230], [0271], [0272], [0282], and [0283]; P3-P4, Tables 1 and 2; and Fig. 4-6, 18, 21, and 22).  The temperature and time ranges taught in Holtzapple overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the separated insoluble bone material is treated in the protein splitting reactor at 100⁰C - 160⁰C at a pressure of 1 – 6 bar for 15 – 45 minutes as recited in claim 20, Holtzapple teaches the animal by-products used in the process include bone meal.  The solid residue from the process is separated from the liquid product, and the solid material may be subjected to further processes such as drying (sterilization) in the reactor from 5 to 150 minutes at a temperature range of up to about 100⁰C (about 115⁰C) without using a pressurizing vessel (pressure of 1 bar)  (paragraphs [0008], [0070], [0071], [0078], [0080], [0089], [0090], [0095],  [0116], [0119], [0259], [0261], [0265], [0271], [0272], [0274], [0278], [0282], [0283], [0289], [0290], [0295], [0296], [0300], [0302], [0320], and [0406]; P3-P4, Table 2 and P23-P24, Table 56; and Fig. 4-6, 18, 21, and 22).  The temperature and time ranges taught in Holtzapple overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 21, modified Holtzapple is relied upon for the teaching of the process of claim 12 and has been addressed above.
Regarding the limitation of wherein the pourable suspension has a pH in a range of 7.5-9, adjusted by adding alkaline material as recited in claim 21, Holtzapple teaches an alkali is supplied to the slurry and the pH is alkaline, such as between 7 and 9.5 and encompasses the presently claimed range (Abstract; paragraphs [0008], [0072], [0095], [0096], [0337]-[0340], and [0345]; Fig. 36 and 37).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 22, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein the pourable suspension has a pH in a range of 7.8-8.5, adjusted by adding alkaline material as recited in claim 22, Holtzapple teaches an alkali is supplied to the slurry and the pH is alkaline, such as between 7 and 9.5 and encompasses the presently claimed range (Abstract; paragraphs [0008], [0072], [0095], [0096], [0337]-[0340], and [0345]; Fig. 36 and 37).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 23, modified Holtzapple is relied upon for the teaching of the process of claim 12 and has been addressed above.
Regarding the limitation of wherein the pourable suspension has a pH in a range of 7.8-8.5, adjusted by adding alkaline material as recited in claim 23, Holtzapple teaches an alkali is supplied to the slurry and the pH is alkaline, such as between 7 and 9.5 and encompasses the presently claimed range (Abstract; paragraphs [0008], [0072], [0095], [0096], [0337]-[0340], and [0345]; Fig. 36 and 37).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 24, modified Holtzapple is relied upon for the teaching of the process of claim 12 and has been addressed above.
Regarding the limitation of wherein splitting occurs in a temperature range of 35⁰C to 160⁰C at a pressure of 1-6 bar as recited in claim 24, Holtzapple teaches hydrolysis occurs at a temperature range of up to about 100⁰C (about 115⁰C), which overlaps the presently claimed temperature range, and no pressurizing vessel is required (pressure of 1 bar) (paragraphs [0072], [0078], [0080], and [0230]; P3-P4, Tables 1 and 2; and Fig. 18 and 22).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 25, modified Holtzapple is relied upon for the teaching of the process of claim 13 and has been addressed above.
Regarding the limitation of wherein splitting occurs in a temperature range of 35⁰C to 160⁰C at a pressure of 1-6 bar as recited in claim 25, Holtzapple teaches hydrolysis occurs at a temperature range of up to about 100⁰C (about 115⁰C), which overlaps the presently claimed temperature range, and no pressurizing vessel is required (pressure of 1 bar) (paragraphs [0072], [0078], [0080], and [0230]; P3-P4, Tables 1 and 2; and Fig. 18 and 22).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 26, modified Holtzapple is relied upon for the teaching of the process of claim 12 and has been addressed above.
Regarding the limitation of wherein a reaction time is 5 to 150 min as recited in claim 26, Holtzapple teaches the time for protein hydrolysis is 5 to 150 minutes (paragraphs [0072], [0080], [0089], [0188], and [0230]; P3-P4, Tables 1 and 2; Fig. 4, 5, 21, and 22).

With respect to claim 27, modified Holtzapple is relied upon for the teaching of the process of claim 13 and has been addressed above.
Regarding the limitation of wherein a reaction time is 5 to 150 min as recited in claim 27, Holtzapple teaches the time for protein hydrolysis is 5 to 150 minutes (paragraphs [0072], [0080], [0089], [0188], and [0230]; P3-P4, Tables 1 and 2; Fig. 4, 5, 21, and 22).

With respect to claim 28, modified Holtzapple is relied upon for the teaching of the process of claim 14 and has been addressed above.
Regarding the limitation of wherein a reaction time is 5 to 150 min as recited in claim 28, Holtzapple teaches the time for protein hydrolysis is 5 to 150 minutes (paragraphs [0072], [0080], [0089], [0188], and [0230]; P3-P4, Tables 1 and 2; Fig. 4, 5, 21, and 22).

With respect to claim 29, modified Holtzapple is relied upon for the teaching of the process of claims 11 and 16 and has been addressed above.
Regarding the limitation of wherein the protein splitting reactor is an ohmic heater as recited in claim 29, modified Holtzapple teaches this limitation since Dai is relied upon for the teaching of the ohmic heating device as shown above in claim 11 (Dai: Abstract; and paragraphs [0001], [0002], [0005], and [0024]).

With respect to claim 30, Holtzapple teaches a process for destroying prions (pathogenic protein agents) in protein containing materials including bone meal by hydrolyzing the proteins (paragraphs [0005], [0008], [0070], [0083], [0259], [0289], [0290], [0295], [0296], and [0302]; and P23-P24, Table 56).  Modified Holtzapple is also relied upon for the teaching of the process of splitting protein materials of claims 11 and 12 and has been addressed above.
Regarding the limitation of wherein in order to decontaminate bone meal, the separated insoluble material is treated in the protein splitting reactor as recited in claim 30, Holtzapple teaches the solid residue is separated from the liquid product, and the solid material may be subjected to further processes such as drying (sterilization) in the reactor (paragraphs [0008], [0095], [0116], [0119], [0271], [0272], [0274], [0278], and [0290]; and Fig. 6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzapple et al. US 20040152881 (hereinafter “Holtzapple”) in view of Dai et al. CN 203057545 (hereinafter “Dai”) (refer to the corresponding machine translation) as applied to claim 11 above, and further in view of Katayama et al. US 5273773 (hereinafter “Katayama”).
With respect to claim 19, modified Holtzapple is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein the splitting is used to destroy gluten in a wheat meal as recited in claim 19, Holtzapple teaches the protein material used in the method may be from plant protein sources such as gluten meal (paragraphs [0070], [0071], and [0259]; P23-P24, Table 56).
However, Holtzapple does not expressly disclose the gluten material is from wheat.
Katayama teaches hydrolyzing grain proteins such as wheat proteins which include gluten.  The hydrolysis treatment with alkali is effected by heating the protein in a dilute aqueous alkaline solution (C1, L13-33; C4, L32-57; and C5, L3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Katayama, to select wheat protein materials in the method of modified Holtzapple based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Holtzapple and Katayama similarly teach subjecting plant protein material comprising gluten to alkaline hydrolysis, Katayama teaches the prepared hydrolyzates from wheat protein materials may be used as quality-improving agent for foodstuff (Abstract; and C1, L17-18), Holtzapple teaches the protein material used in the method may be from plant protein sources and the products resulting from the process have many uses including in foods (paragraphs [0070], [0071], and [0083]), the simple selection of a particular protein containing material used in the method is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793